PUBLISHED ORDER REVOKING PROBATION AND IMPOSING SUSPENSIONS

On May 7, 2014, the Court entered an order in' Cause No. 49S00-1310-DI-682 (“DI-682”) suspending Respondent from the practice of law for a period of 30 days, all stayed subject to completion of at least 12 months of probation with monitoring by the Judges and Lawyers Assistarice Program. The order provides that if probation is revoked, Respondent may be required to actively serve her suspension without automatic reinstatement.
On July 23, 2015, the Commission filed in DI-682 a verified motion to revoke Respondent’s probation pursuant to Admission and Discipline Rule 23(17.2)(a),' alleging Respondent materially violated the terms of her probation. On the same date, the Commission filed in Cause No. 49S00-1507-DI-438 (“DI-438”) a “Notice of Guilty Finding and Request for Suspension” pursuant to Admission and Discipline Rule 23(ll.l)(a), due to Respondent being found guilty of a crime punishable as a felony. Both motions arise from Respondent having committed the crime1 of Operating a Vehicle while Intoxicated with a Prior Conviction within Five Years. Respondent filed responses to both .motions admitting the material allegations but requesting an interim suspension not be imposed.
Being duly advised, the Court GRANTS both of the Commission’s motions. In DI-682, Respondent’s probation is revoked, *685and Respondent shall be suspended from the practice of law for a period of not less than 30 days, without automatic reinstatement, effective immediately. In DI-438, Respondent is suspended on an interim basis, effective immediately, pending further order of this Court or final resolution of any resulting disciplinary action.
Respondent is ordered to fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs in DI-682 are assessed against Respondent.
All Justices concur.